             Case 1:20-cv-00095-RAH Document 2 Filed 01/28/20 Page 1 of 1



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 FLIGHTSAFETY SERVICES CORPORATION,

         Plaintiff,

 v.                                                                           20-95 C
                                                                        No. __________

 THE UNITED STATES,

         Defendant.


                            RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Rules of the U.S. Court of Federal Claims, Plaintiff,

FlightSafety Services Corporation, makes the following disclosures.

        1.       FlightSafety Services Corporation is a privately-held Delaware corporation.

        2.       FlightSafety Services Corporation is a wholly-owned subsidiary of FlightSafety

International.

        3.       No publicly traded corporation owns more than 10% of FlightSafety Services

Corporation’s stock. FlightSafety International is owned by Berkshire Hathaway Inc., a publicly-

traded corporation.

        Respectfully submitted this 28th day of January, 2020.

                                                   s/Mark J. Meagher
 OF COUNSEL:                                       Mark J. Meagher
                                                   Dentons US LLP
 Phillip R. Seckman                                1400 Wewatta Street, Suite 700
 K. Tyler Thomas                                   Denver, CO 80202
 Dentons US LLP                                    Telephone: (303) 634-4322
 1400 Wewatta Street, Suite 700                    Facsimile: (303) 634-4400
 Denver, CO 80202                                  Email: mark.meagher@dentons.com
 Telephone: (303) 634-4000
 Email: phil.seckman@dentons.com                   ATTORNEYS FOR PLAINTIFF,
          tyler.thomas@dentons.com                 FLIGHTSAFETY SERVICES
                                                   CORPORATION

113894811\V-2
